TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00091-CR



                              Jeronimo Carmona Perez, Appellant

                                                 v.

                                  The State of Texas, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 04-585-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury found appellant Jeronimo Carmona Perez guilty of indecency with a child by

contact (count one) and by exposure (count two), for which it assessed prison terms of thirteen and

five years, respectively.1 See Tex. Pen. Code Ann. § 21.11 (West 2003). In his first point of error,

appellant urges that these convictions constitute double jeopardy because the exposure for which he

was convicted under count two was merely an incident of the contact for which he was convicted

under count one. See Patterson v. State, 96 S.W.3d 427, 432 (Tex. App.—Austin 2002), aff’d, 152
S.W.3d 88 (Tex. Crim. App. 2004). The State confesses error on this point. We will therefore set

aside the exposure conviction. See id. at 89. This renders moot appellant’s remaining point of error,

by which he complains of the trial court’s order cumulating the two sentences.


   1
      We use appellant’s name as it is shown in the judgments of conviction. The record otherwise
reflects that appellant’s name is Jeronimo Perez Carmona.
               Appellant has filed a motion asking this Court to order the Williamson County

District Attorney’s office to update its web site to reflect the disposition of this appeal. Appellant

cites no authority holding that this Court’s appellate jurisdiction encompasses the district attorney’s

web site. The motion is overruled. We also overrule the State’s motion to strike the appendix to

appellant’s brief, which shows a screen shot of the district attorney’s web site.

               The judgment of conviction under count one for indecency with a child by contact

is affirmed. The judgment of conviction under count two for indecency with a child by exposure is

reversed and count two is dismissed.




                                               ___________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Affirmed in Part; Reversed and Dismissed in Part

Filed: March 30, 2006

Do Not Publish




                                                  2